Citation Nr: 0932887	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracolumbar 
spine disability.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran served on active duty from September 1999 to June 
2004.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that, pursuant to her request in her 
September 2005 substantive appeal, the Veteran was scheduled 
for a Travel Board hearing at the RO in August 2006; however, 
she failed to report for that hearing.  As she has not 
provided cause for her failure to appear or requested another 
hearing, the Veteran's hearing request is deemed withdrawn 
and the Board will proceed with its review on the present 
record.  See 38 C.F.R. § 20.704(d),(e). 

This case was previously before the Board in October 2007, 
wherein the Board remanded the Veteran's claims for 
additional development and due process considerations.  The 
case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's gynecological disability is causally 
or etiologically related to her service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's cervical spine disability is 
causally or etiologically related to her service in the 
military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran's thoracolumbar spine disability is 
causally or etiologically related to her service in the 
military.


CONCLUSIONS OF LAW

1.  A gynecological disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).

2.  A cervical spine disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).

3.  A thoracolumbar spine disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in August 2004 and 
November 2007, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed her 
of her's and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice elements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of her claims.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion and clinical examination 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The examiner considered all of the 
pertinent evidence of record, to include service treatment 
records and post-service treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Nonetheless, the Board attempted to obtain an additional VA 
examination regarding the Veteran's claim of entitlement to 
service connection for a gynecological disability, pursuant 
to McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In 
McLendon, the Court found that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, credible evidence of an in-
service injury, the medical opinions of record noted that the 
current disability could have been caused by the in-service 
injury, and the Board did not find that the veteran's lay 
testimony regarding continuity of symptomatology was not 
credible.  However, the Veteran repeatedly failed to report 
as scheduled, so the Board is forced to rely upon the 
evidence of record.  See 38 C.F.R. § 3.655(b) (when a 
claimant fails to report for a VA examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record).  Thus, although additional 
information may have been gained to her benefit from the 
examination, the Veteran did not comply with VA's best 
efforts to have her examined.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not ... a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a gynecological 
disability, cervical spine disability, and thoracolumbar 
spine disability, so these claims must be denied.  38 C.F.R. 
§ 3.102.  

The service treatment records are negative for any complaints 
or findings relative to a gynecological disability.  The 
Board acknowledges that the Veteran's service treatment 
records indicate that the Veteran was seen in July 2002, 
September 2002, and January 2004 for complaints of soreness 
and pain of the cervical and lumbar spine regions.  The 
impression was coccydinia with probable mild contusion, 
related to the Veteran's fall down stairs, in January 2004, 
but was previously considered to be related to her breast 
size in 2002, and she sought an evaluation for breast 
reduction surgery.  At the Veteran's examination at 
separation from service, conducted in April 2004, no 
abnormality was noted on clinical evaluation of the spine, 
musculoskeletal system, and pelvis and genitalia.  As such, 
the Board finds that these complaints were not shown to have 
been other than acute and resolved with treatment.  Moreover, 
at the Veteran's May 2004 separation examination, the Veteran 
reported experiencing back pain and a history of 
gynecological problems, which were, like in her treatment 
notes, determined to be acute complaints related to 
galactorrhea and the need for breast reduction surgery, which 
she had declined.   See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   In particular, 
the Veteran has not submitted any treatment records showing 
treatment for any of her claimed disabilities.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").

In addition, the Board points out that the Veteran's November 
2005 and March 2009 VA examinations were negative for 
evidence of a current gynecological disability, or any 
cervical spine and thoracolumbar spine disabilities.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  According to the November 2005 VA examiner, 
the Veteran's prior abnormal pap smear in 1998 was not 
followed by any further abnormal pap smears and that her 
prior irregular pap status was not of clinical significance.  
Similarly, the March 2009 VA examiner noted that the Veteran 
had normal x-ray evaluations of her cervical and 
thoracolumbar spines.  The VA examiner noted that the Veteran 
had a history of cervical dorsolumbar strain in service, 
without current residuals and that any relationship to the 
Veteran's service would be speculative in nature.   A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  See also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   

More significantly, the record does not contain objective 
evidence confirming the Veteran's assertions as to continuity 
of symptomatology since service, nor is there any medical 
evidence of record demonstrating that the Veteran has a 
gynecological disability, a cervical spine disability, or a 
thoracolumbar spine as a result of her service.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility and probative value of 
proffered evidence in the context of the record as a whole).  
While the Board finds that the Veteran is competent to assert 
that she has current symptoms since service, little probative 
weight can be assigned to her statements, as the Board deems 
such statements to be less than credible.  In this regard, 
while the Board again acknowledges that the absence of any 
corroborating medical evidence supporting her assertions, 
including following service, in and of itself does not render 
her statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

Therefore, the only evidence portending that the Veteran's 
claimed gynecological disability, cervical spine disability, 
and thoracolumbar spine disability are in any way related to 
her service in the military comes from her personally.  As a 
layperson, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, her allegations, alone, when 
deemed less than credible, as discussed above, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against her claims, 
in turn, meaning the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).






	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to service connection for a gynecological 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracolumbar spine 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


